                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAUNDALE J. JOHNSON,

                Petitioner,
                                                             Civil No. 3:18-cv-02111-JPG
        v.                                                                ---
                                                           Criminal No. 4:17-cr-40031-JPG-1
UNITED STATES OF AMERICA,

                          Respondent.

                                 MEMORANDUM AND ORDER

        Petitioner Shaundale Johnson has filed a motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C. § 2255. (ECF No. 1.) Johnson is currently serving a 204 month sentence,

followed by six years of supervised release, following his guilty plea to two counts of distribution of

methamphetamine. The Court sentenced him on February 5, 2018, and Johnson’s unsuccessful appeal

terminated on November 6, 2018—making his current motion within the one-year statute of limitations

set forth in § 2255(f).

        Now, Johnson claims that his appointed counsel was ineffective at both the district and

appellate level, specifically for failing to argue that Johnson’s prior state drug offenses should not

have qualified as predicates to enhance his sentence under 21 U.S.C. § 841(b)(1). The Court has

conducted a preliminary review of the § 2255 motion has identified the following three claims:

        1.      Whether Johnson received ineffective assistance of counsel at the district court
                level, in violation of the Sixth Amendment to the United States Constitution.
        2.      Whether Johnson received ineffective assistance of counsel at the appellate level, in
                violation of the Sixth Amendment to the United States Constitution.
        3.      Whether Johnson’s prior state drug offenses should not have qualified as predicates
                to enhance his sentence under 21 U.S.C. § 841(b)(1).

        The Court ORDERS the Government to file a response to Johnson’s § 2255 motion within

THIRTY DAYS of the date this order is entered. The Government shall, as part of its response, attach

all relevant portions of the record in the underlying criminal case. Johnson shall then have

                                                  1
FOURTEEN DAYS to reply to the Government’s response. If review of the briefs indicates that an

evidentiary hearing is warranted, the Court will set the hearing by separate notice.

IT IS SO ORDERED.

DATED: NOVEMBER 27, 2018
                                                s/ J. Phil Gilbert
                                                J. PHIL GILBERT
                                                U.S. DISTRICT JUDGE




                                                   2
